979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Lee MCKOY, Plaintiff-Appellant,v.Robert JOYERS, Defendant-Appellee.
No. 92-6883.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 18, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Roger Lee McKoy, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
Roger Lee McKoy appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988) and his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit and that there was no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  McKoy v. Joyers, No. CA-92-360-CRT-F (E.D.N.C. June 10 and 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED